EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed February 7, 2022, with respect to claims 94-102 have been fully considered and are persuasive.  The rejection of claims 94-102 has been withdrawn. 
Response to Amendment
The amendment submitted February 7, 2022 has been accepted and entered. Claims 94, 102 are amended. New claims 103-105 are added.  No claims are cancelled.  Thus, claims 94-105 are examined.
Allowable Subject Matter
Claims 94-105 are allowable over the prior art. 
Independent claim 94 is allowable over the prior art based on applicant’s remarks filed February 7, 2022, regarding wherein a system for remote detection of one or more dimensions of an object, the system comprising: a neural network configured to make decisions on a presence of the object, wherein the neural network has multiple outputs with a plurality of sub-classifications, as claimed in combination with the rest of the claim limitations, so as to enable portable compact remote detection system.  
Independent claim 102 is allowable over the prior art based on applicant’s remarks filed February 7, 2022, regarding wherein a system for remote identification of at least one of a caliber and a barrel length of metallic object, the system comprising: a neural network configured to make decision on a presence of the metallic threat object, wherein the neural network has multiple outputs with a plurality of sub-classifications, so as to enable portable compact remote detection system.  
Independent claim 105 is allowable over the prior art based on applicant’s remarks filed February 7, 2022, regarding wherein a neural network configured to make decision on a presence of the object based on at least one of: a first input comprising a sum of correlations between vectors in an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/